UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROMEY KEITH MITCHELL, a/k/a Kaos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
Chief District Judge. (4:13-cr-00023-D-1; 4:15-cv-00152-D)


Submitted:   January 18, 2017             Decided:   January 30, 2017


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeromey Keith Mitchell, Appellant Pro Se. Dena Janae King, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeromey Keith Mitchell seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.           See 28 U.S.C. § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2012).

     When    the   district   court   denies   relief   on   the   merits,    a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.              Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Mitchell has not made the requisite showing.        Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are




                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3